Citation Nr: 1437190	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for arthritis and inactive tuberculosis (TB) of the right knee joint with moderate symptoms.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from September 1952 to December 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008  rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Los Angeles, California.

Review of the record reflects that a Travel Board hearing was scheduled for September 2012.  However, in a VA FORM 21-0820 dated that same month, the Veteran indicated that he no longer wanted a hearing and requested that his case be certified to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim which has also been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record reflects that the Veteran's service-connected right knee was last thoroughly examined in April 2012.  Since that time, he and his representative have asserted that this condition has worsened in severity.  (See, e.g., the July 2014 Informal Hearing Presentation.)  

The Veteran's Virtual file folder includes a 2013 treatment record, at which time the Veteran's physical problems included multiple joint arthritis.  Specific findings regarding the right knee were not provided.  

As it is claimed that the Veteran's right knee condition has worsened since April 2012, the Board's finds that, after all pertinent outstanding medical records are associated with the claims file, a contemporaneous and thorough VA orthopedic examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right knee.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  After securing VA treatment records and any other additional evidence, the AOJ should take all indicated steps to schedule the Veteran for an appropriate VA specialty examination to determine the severity of the service-connected right knee disability.  The purpose of this examination is to determine the current nature and extent of his right knee disability, its effect on his occupational and social functioning, and its impact on his daily activities.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  

The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished. 

The following considerations will govern the examination:

(a) For the right knee, the examiner must provide a diagnosis for each disease or injury of the knee noted on examination.

(b) The examiner must report the complete range of motion findings for the knee disability.  In providing this objective information, the examiner must indicate whether there is additional range of motion loss attributable to functional loss due to any of the following: pain on use, flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

(c) The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such.  In making this determination, the examiner must specify what tests, if any, he/she performed or what observations he/she assessed for instability, such as varus deformity, valgus deformity, Lachman's test, McMurray's test, or anterior and posterior drawer tests.  

(d) Also, the examiner must indicate the effect of the service-connected knee disability on the Veteran's occupational and social functioning and his ordinary activities of daily life.  

3.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing all indicated development to the extent possible, the AOJ should readjudicate the claim for an increased rating for the service-connected arthritis and inactive TB of the right knee with moderate symptoms.  If the benefit sought on appeal remains denied, the AOJ should furnish a fully responsive supplemental statement of the case to Veteran and his representative and they should afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

